Title: To John Adams from Timothy Pickering, 1 March 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State March 1 1799

I have the honor to inclose Governor St. Clair’s letter of the 6th Ult. recd. last evening, inclosing the nomination of persons from whom five are to be selected for the Legislative Council of the Territory northwest of the River Ohio.
The ordinance in Volo. II. page 562 of the Acts of Congress regulates this choice: and the Act of August 7 1793, in Vol. I page 32, gives, I presume, the power of making the selection, to the President, with the advice and consent of the Senate. If so, it will be necessary to lay a few names selected by the President before the Senate to-morrow morning.
I have the honor to inclose duplicate lists of the private vessels which have been armed since the 9th of July last, under the act of Congress of that date: thinking that the President may deem it proper to give the information to Congress.
I am with great respect / sir your most obt. servt.
Timothy Pickering